Case: 15-20603      Document: 00513785929         Page: 1    Date Filed: 12/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 15-20603
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                         December 6, 2016
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

REBECCA LEE RABON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-48-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Rebecca Lee Rabon pleaded guilty pursuant to a
plea agreement of conspiracy to commit health care fraud, five counts of health
care fraud, and aiding and abetting. She was sentenced at the bottom of the
guidelines range to a total term of imprisonment of 151 months; concurrent
three-year periods of supervised release were imposed; and she was ordered to
pay restitution in the amount of $1,297,644.71.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20603     Document: 00513785929      Page: 2   Date Filed: 12/06/2016


                                  No. 15-20603

      Rabon contends that the Government breached the plea agreement by
opposing her objection to the lack of an adjustment in her sentencing
guidelines offense level for acceptance of responsibility. She concedes that our
review is for plain error. See United States v. Hinojosa, 749 F.3d 407, 411, 413
(5th Cir. 2014). To establish plain error, Rabon must show a forfeited error
that is clear or obvious and that affects her substantial rights. See Puckett v.
United States, 556 U.S. 129, 135 (2009). If she makes such a showing, we have
the discretion to correct the error, but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id.
      “The Government must strictly adhere to the terms and conditions of its
promises in a plea agreement.” United States v. Harper, 643 F.3d 135, 139 (5th
Cir. 2011). General principles of contract law are applied in interpreting the
terms of a plea agreement. United States v. Long, 722 F.3d 257, 262 (5th Cir.
2013).    In resolving if a breach occurred, we consider whether the
Government’s conduct was “consistent with the defendant’s reasonable
understanding of the agreement.”         Hinojosa, 749 F.3d at 413 (internal
quotation marks and citation omitted).
      The probation officer did not conclude that Rabon had accepted
responsibility and did not recommend an adjustment for acceptance of
responsibility.   Accordingly, the conditions that would have triggered the
Government’s obligation not to oppose Rabon’s objection to the lack of such an
adjustment was not met. See United States v. Mejia, No. 93-2611, 1994 WL
243287, at *1 (5th Cir. May 19, 1994) (unpublished); 5TH CIR. R. 47.5.3. Rabon
has not shown that there was a clear or obvious error. See Puckett, 556 U.S.
at 135. Neither has she shown that her substantial rights were affected. See
id. The judgment is
      AFFIRMED.



                                        2